   Case 2:20-cv-00055-MHT-CSC Document 13 Filed 05/26/20 Page 1 of 2



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


WILLIAM LARRY MOORE,                )
                                    )
     Plaintiff,                     )
                                    )         CIVIL ACTION NO.
     v.                             )           2:20cv55-MHT
                                    )               (WO)
CIRCUIT COURT OF CHILTON            )
COUNTY, AL, et al.,                 )
                                    )
     Defendants.                    )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United          States      Magistrate       Judge's

recommendation (doc. no. 11) is adopted.

    (2) This lawsuit is dismissed without prejudice for

failure to pay the initial filing fee.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil      docket     as   a   final   judgment

pursuant   to   Rule   58    of    the     Federal    Rules   of   Civil

Procedure.
Case 2:20-cv-00055-MHT-CSC Document 13 Filed 05/26/20 Page 2 of 2



This case is closed.

DONE, this the 26th day of May, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE
